DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-20 of U.S. Patent No. 10,148,759 (15/090,026). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to systems that are for the authentication of an electronic device. In each system, a registration request is sent automatically and in response to the automatic request a challenge is transmitted such that a response to the challenge is detected and determined whether an expected sequence is input to allow the user access to a feature of the network. 
Claim1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-20 of U.S. Patent No. 10,771,559 (16/175,291) in view of Hartmann (US 2015/0143586). Although both applications are drawn to the authentication of a device with a wireless network to allow a user to utilize features of the network when a challenge sequence is properly input, the instant application differs in that a detection of a registration Hartmann (US 2015/0143486). It would be an obvious modification to make as in doing so, the system automatically challenges new devices attempting to utilize network features. 
Allowable Subject Matter
Claim1-20 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). In the instant application, the applicant should file a terminal disclaimer to place the case in condition for allowance. 
The following is an examiner’s statement of reasons for allowance: 
The prior art, Montemurro (US 9179399-B2), discloses a mobile communication device identifies and selects a wireless local area network (WLAN) available for communications in its coverage area. Automatically, without detecting any requests made by a user via a browser application. The mobile device initiates a request (e.g. an HTTP GET request) to a predetermined server site of a communication network which is outside of the WLAN. In response to initiating the request, the mobile device receives a response message via the WLAN and identifies, from the response message, whether the request to the predetermined server site has been redirected to a redirect server site. The WLAN may be a WLAN “hotspot,” where the redirect server site is a login server. The identifying may be performed by comparing content from the response message to predetermined content of the predetermined server site. In response to identifying that the request has been redirected, the mobile device causes an indication 
The prior art, Raghavan (US 8191126-B2), discloses systems that facilitate pattern-based user authentication. In a first embodiment, a user may request registration from an authentication server. The authentication server may provide at least one image to the user, wherein the image may comprise a matrix of cells. The user may choose a sequence of cells in the matrix as his or her secret, and may provide a userid and this secret to the authentication server. The authentication server may then validate and store the userid and/or secret. After this registration step, the user may request authentication from the authentication server. The authentication server may provide another image of a matrix of cells to the user. The user may then enter a sequence of symbols associated the sequence of cells that comprise his or her secret. The authentication server may compare the entered sequence of cells to the sequence of cells represented by the stored secret. If the two sequences match, then the user may be authenticated.
The prior art, Chickering (US 7886335-B1), discloses that an endpoint device may send, to a policy decision point ("PDP"), a request to communicate on a network. When the PDP receives such an access request, the PDP typically identifies a set of access policies to be enforced with regard to the endpoint device and causes the identified access policies to be enforced with regard to the endpoint device. These access policies may specify rights to communicate on networks and/or rights to communicate with server resources and/or endpoint configuration requirements. However, because the 
The prior art, Altay (US 8590037-B2), discloses a system of controlling access to a hardware or software feature provided by a host is disclosed. An application seeking authorization to access a feature transmits a credential and an index to a host agent within the host. The index is associated with the requested feature. The host agent reads credential validation data from a storage location corresponding to the index in a non-volatile storage device in communication with the host. The validity of the credential is determined based on the credential validation data, and an authorization is transmitted if the credential is valid. A third party can control the outcome of the validity determination by sending an instruction to the host to replace the credential validation data with invalid data that causes the validity test to fail. The third party can also control the non-volatile storage device data used by the application to calculate the credential.
The prior art, Hatter (US 8190904-B2), discloses a remote electronic notarization system for remote electronic verification, authentication and screening of potential signatories for remote electronic notary transactions via a remote pc encrypted platform that communicates over a digital broadband or WIFI cellular/PDA device or portable pc device is presented in this disclosure. The system implements electronic components including electronic signature devices, digital certificates, electronic 
The prior art, Ozeki (US-8141146-B2), discloses that upon receipt of a service use request from a client, an authentication server device reads one or more image information pieces from an image information storage storing multiple image information pieces each containing one or more known symbols, one or more dummy symbols, or both of them, and thereafter creates challenge data using the one or more read image information pieces so that one or more two-dimensional images each containing one or more of the known symbols and one or more two-dimensional images each containing one or more of the dummy symbols can be presented to the user of the client, one image at a time. Upon receipt of response data, the authentication server device judges whether or not the received response data matches the one or more known symbols contained in the challenge data, and approves the service use of the client device if the match is confirmed.
The prior art, Nishimura (US-6996619-B2), discloses a network service that allows a specific service to be provided and received safely for both the user and service provider, a service provider providing a user identification file that is installed in a client computer used by a user whose user eligibility is confirmed in advance. Upon request for access from the client computer, the service provider checks for the presence of a 
The prior art, Belton (US- 9088891-B2), discloses device-agnostic, multi-factor network authentication are disclosed. In some embodiments, a wireless network connection can authenticate a device over secure authentication means with a certificate that confirms a device identity. After authenticating the device, a user can be prompted to provide credentials in a captive portal. The captive portal can be inaccessible to devices that have not already authenticated using a certificate. After providing approved credentials to the captive portal, the user can access the network. This embodiment and additional embodiments are readily integrated into private wireless networks and others.
The prior art, Ong (US 8650495-B2), discloses a captive portal techniques cause client devices to render and display designated web pages. One designated web page may be different than a requested web page such as when a client is not authorized to access the requested page and is instead caused to display a login portal. The captive portal may modify the designated web page to ensure that relative links lacking base domains now have specified base domains pointing to an authorized web server. The modified content is sent from the captive portal to the client device for display. Client web browser security measures related to redirection messages are thereby bypassed 
The prior art, Cowham (US 8892492-B2), discloses declarative network access control are provided. The system includes an interpreter, a rules engine, a storage device, and a processor. The interpreter transforms sentences in a declarative network access control language to rules. The rules engine evaluates the rules to produce actions for providing access control to a network at a point of access. The storage device stores instructions for the interpreter, the rules and the rules engine and the processor executes those instructions.
The prior art, Datla (US 8108911-B2), discloses a method for limiting user access to a captive domain or an open domain. The captive domain may include electronically accessible content that is selected/controlled by a service provider and the open domain may include electronically accessible content that is not completely selected/controlled by the service provider. The method may include configuring a modem or other user device in such a manner as to limit use access to the desired domain.
The prior art, Deitrich (US 9202237-B2), discloses receiving a plurality of communication sessions of a transaction associated with a postpaid end user. The method includes associating the plurality of communication sessions with the transaction and extracting data from the plurality of communication sessions associated 
The prior art, Hartmann (US 20150143486-A1), discloses generating individual password by a requesting client. The individual password is submitted to a routing device. Confirmation for setting up the secured connection is requested based on the individual password from a confirmation authority. The secured connection is set up based on the individual password by the routing device after receiving the confirmation of the confirmation authority. The request for the confirmation for setting up the secured connection is forwarded based on the individual password to a challenge center.
However, the prior art, either alone or in combination does not expressly disclose “detecting, by an authentication server, a registration request, the registration request being automatically transmitted by the electronic device in response to the electronic device detecting the presence of the wireless network, in response to detecting the registration request: associating, by the authentication server, the electronic device with a basic access profile that provides access to a first set of features of the wireless network, and transmitting, via the wireless network, a challenge, the challenge including (i) an indication of an expected sequence of symbols and (ii) an indication of a first feature of the wireless network not included in the first set of features of the wireless network: detecting, at the authentication server, a response to the challenge, the response including user input received by the electronic device; determining, by the authentication server, that the user input matches the expected sequence of symbols; in response to the user input matching the expected sequence of symbols, causing, by the authentication server, the electronic device to be authorized to utilize the first feature of the wireless network.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948. The examiner can normally be reached Monday-Thursday 7am-4pm(EST) and Friday 7am-11am(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/KENDALL DOLLY/Primary Examiner, Art Unit 2436